DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 02/04/2022.
	Claims 1, 7 and 13 have been amended.
	Claims 1-18 are pending, have been examined and rejected.

Response to Arguments
	In response to Applicant Arguments/Remarks filled on 02/04/2022:
Regarding Claim Rejections - 35 USC § 103:
	Applicant's arguments have been fully considered but they are not persuasive. The argument recited, in page 20-21, that “lacking in Brannigan is the very specific notion of the adaptation of messages received over a computer communications network from each of the inventory holding clients and the transporter clients to the knowledge graph through the information sharing interface of the supply chain information sharing system”. The examiner respectfully disagrees as Brannigan teaches a communication platform to adapt communication received from plurality of client application programs running on one or more client apparatuses by a server network using a knowledge graph in order to generate a searchable data structure, see [0127], communication such as messages to interact with the system that uses knowledge graph, see [0135]. 
	Therefore, it would have been obvious to one of ordinary skill in stock level management art at the time of filing to modify Eisenson to include a known technology of Artificial Intelligence using knowledge graphs and adapting messages in order to reduce the amount of time required to create and maintain a system that can track and allocate inventory as well as handle the logistics of delivering their products and increase the time that available to growing the small-batch business outside of its local market. See Brannigan [0005].


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1-18 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2008/0314981 to Eisenson (“Eisenson”) in view of US. Pat. Pub. No. 2005/0065828 to Kroswek et al. (“Kroswek”) further in view of US. Pat. Pub. No. 2017/0132668 to Myers (“Myers”) furthermore in view of US. Pat. Pub. No. 2018/0342007 to Brannigan et al. (“Brannigan”).

	Regarding claims 1, 7 and 13. Eisenson discloses a stock rebalancing method comprising 
		executing a stock rebalancer in a host computing system and communicatively coupling the stock rebalancer (Eisenson, Fig. 1-3; “matching engine”) to a supply chain information sharing system also executing in the host computing system (Eisenson, [0005]; “United States Patent Application No. 2006/0195563 by Christopher Chapin, et al”. [0042]; “a software MATCHING ENGINE (per Chapin, et al)”. Hereinafter “Chapin. Chapin Fig. 1; “inventory management system 100”). See MPEP 2163.07(b): Incorporation by Reference), the supply chain information sharing system (Eisenson, [0034]; “utilize a software matching engine”) operable to provide transparent and secure access to data (Eisenson, [0033]; “provide a means by which overstock inventory … all can be listed in an online database … while understock … can be similarly listed, and matches made to solve the problem of all participants”) through an information sharing interface adapting messages (Eisenson, [0020]; “a distribution network are members of the same closed logistics system, and all are interconnected by inventory management software, communications, and logistics mechanisms”); 
		registering in the stock rebalancer (Eisenson, Fig. 1-3; “matching engine”) separate inventory holding clients each as individual publishers of inventory level data to a stock rebalancer (Eisenson, [0063]; “retail store members that stock similar items. They have access to a website provided by the hub and the vendor/supplier of the merchandise, on which they can list overstock and understock inventory using unique identifiers such as Stock Keeping Unit (SKU) or model number”), and further registering separate transporter clients each as individual publishers of transport capacity to the stock rebalancer (Eisenson, [0053]; “the HUB is considered to be the entire shipper network, including every truck parked in front of retailers and warehouses, and every driver delivering or picking up shipments”); 
		receiving an indication from in the stock rebalancer as placed therein from one of the inventory holding clients, an indication of an overstock condition of a specified item (Eisenson, Eisenson, Fig. 1. [0059]; “surplus 2” such as communication for Fig.1; “SKU 123456 is overstock 5”. See Fig. 1 below) and contemporaneously receiving an indication from the in the stock rebalancer as placed therein from another of the inventory holding clients, an indication of an understock condition of the specified item; and (Eisenson, [0059]; “deficiency 3” such as communication of “SKU 123456 is understock”. See Fig. 1 below),


    PNG
    media_image1.png
    217
    485
    media_image1.png
    Greyscale
fig. 1
	responsive to the receiving of the indications of both the overstock and under stock conditions for the specified item (Eisenson, [0063]; “The hub operates trucks that pick up such shipments”. See Fig. 3, snapshot below)

    PNG
    media_image2.png
    149
    554
    media_image2.png
    Greyscale
 Fig. 3 


		identifying one of the transporter clients (Eisenson, [0053]; “transportation means or Carrier that can efficiently pick up the overstock inventory and deliver it to the location where that same item is needed”),	
	messaging the one of the inventory holding clients (Eisenson, [0063]; “The hub operates trucks that pick up such shipments and at some point in the transport chain the coded shipping information is decoded and converted into a conventional destination label”. [0041]; “A common Carrier, with vehicles, trains, aircraft, facilities, and people constitute HUB and network, elements of which already extend into the various retailer nodes participating in the system”), the another of the inventory holding clients and the one of the transporter clients indicating the overstock, the understock  (Eisenson, Fig.3; [0061]; “stock item 5 plus coded shipping data 8 embarking on a shipping means 9 operated by hub 10. At either pickup or at a central shipping processing facility, the coded shipping data 8 is converted into a destination label 11 and further transported to the recipient 12, thus balancing the inventory of both the shipper and the recipient regarding that particular stock item, all managed by the transaction engine 13”. Eisenson incorporates Chapin  that teaches in Fig. 2, [0049]; “mis-stock inventory notification 107 which shows overstock and/or understock inventory of the at least to nodes from which the mis-stock notification 107 originated” such as “sizes-QTY”), and, 
directing the identified one of the transport clients to transport the specified item in the indicated quantity from the one of the inventory holding clients indicating the overstock condition to the one of the inventory holding clients indicating the understock condition (Eisenson, [0042]; “Independent RETAILER NODES can define overstock and understock conditions in a data file on a LISTING WEBSITE (per Chapin, et al) and a software MATCHING ENGINE (per Chapin, et al), identifies logistically-congruent matches (overstock and understock of the same item). Software unique to the present invention then produces a coded shipping label on a printer at the node with the overstock condition”). As shown in Fig. 3 below.

    PNG
    media_image3.png
    295
    511
    media_image3.png
    Greyscale


Eisenson fails to disclose the following limitations:
1) publishers of transport capacity indicating excess capacity sufficient to bear transport of the specified item in a quantity indicated by the understock condition”. (See Kroswek below)
2) messaging “the excess capacity condition. (See Kroswek below)
3) in terms of an amount of volumetric space available to accommodate transport of items within a geographically defined area. (See Myers below)
4) knowledge graph”, and “the knowledge graph organizing and integrating data according to an ontology and applying a reasoner to derive new knowledge. (See Brannigan below)
5) adapting messages received over a computer communications network from each of the inventory holding clients and the transporter clients to the knowledge graph through the information sharing interface of the supply chain information sharing system. (See Brannigan below)

Eisenson substantially discloses the claimed invention; however, Eisenson fails to explicitly disclose the “publishers of transport capacity indicating excess capacity sufficient to bear transport of the specified item in a quantity indicated by the understock condition” and messaging “the excess capacity condition”. However, Kroswek teaches:

publishers of transport capacity (Kroswek, Fig.1, [0037]; “The framework 100 includes various computers interconnected via an Ethernet 150 … transporters 180A, 180B can access the environment via the Internet 160”. [0048-0050]; “raw information of the material release--e.g. the number of shippable containers--packages, pallets, containers--for a material release”.[0057]; “release … capability … This capability includes weight, cube, packaging, stackability, pallet configuration and mode determination”. [0072]; “the allocation of the order into shipments involves comparing the capacity requirements of the order as defined in the containerization plan with capacity information for a selected cargo space (e.g., particular trailer, cargo bay of plane or ship, boxcar, etc.) … cargo space capacity”)
indicating excess capacity sufficient to bear transport of the specified item in a quantity indicated by the understock condition (Kroswek, Fig. 3; “generate configuration and logistic plan 330” [Wingdings font/0xE0] “determine transporter 340”. [0064]; “steps 320 and 330 as further described below can involve accessing the system data store for the stored order” [0074]; “at step 340, a transporter is determined … multiple transporters can be determined. This determination can occur in a variety of ways and depend upon a variety of criteria”.  Fig. 4; “shipment allocation 440”. [0072]; “In step 440 … the allocation of the order into shipments involves comparing the capacity requirements … capacity information for a selected cargo space (e.g., particular trailer, cargo bay of plane or ship, boxcar, etc.) …  include a cargo space selection process; such a process could base selection on a number of criteria including … cargo space availability … cargo space capacity … and/or combinations thereof”), and messaging the excess capacity condition (Kroswek, Fig. 3; “transmit configuration 350” [Wingdings font/0xE0] “transmit logistic plan 36” .  [0077] In step 350, a product shipment configuration is transmitted to one or more participants (e.g.,, transporter … the product shipment configuration can include a three-dimensional model of a selected cargo with the configured shipment rendered”).  
	Therefore, it would have been obvious to one of ordinary skill in stock level management art at the time of filing to modify Eisenson to include publishers of transport capacity indicating excess capacity sufficient to bear transport of the specified item in a quantity indicated by the understock condition and messaging the excess capacity condition, as taught by Kroswek, where this would be performed in order to ensure shipping continuity which will decrease the additional time in the chain of events. See Kroswek [0011].    

		The combination of Eisenson in view of Kroswek substantially discloses the claimed invention; however, the combination fails to explicitly disclose the individual publishers publish the “in terms of an amount of volumetric space available to accommodate transport of items within a geographically defined area”. However, Myers publishing the
		in terms of an amount of volumetric space available to accommodate transport of items (Myers, [0033]; “The application also captures truck capacity and owner profiles, and such information is wirelessly uploaded to the marketplace 40 … and available capacity can be periodically updated depending on the utilization of the truck during a particular trip, for example. Using wireless communication protocols, location update and capacity information can be updated in real-time”) within a geographically (Myers, [0019]; “A geo-fence is a predefined virtual perimeter (e.g., within a two mile radius of a position of the load) of a physical geographic area”) defined area (Myers, Fig. 1; “capture trucker data to be sent periodically with a one-click button, wherein the trucker data includes load and geo-fence data (10)” [Wingdings font/0xE0] “when the trucker clicks the button, broadcast the automatically generated advertisement on behalf of the trucker (14)”)

	Therefore, it would have been obvious to one of ordinary skill in the stock level management art at the time of filing to modify the Kroswek’s publishing technology to include a known technology of publishing transport capacity in terms of an amount of volumetric space available to accommodate transport of items within a geographically defined area, as taught by Myers, where this would be performed in order to facilitate the communication between the system participants to provide faster, easier way for the truck driver to book a load work who is looking for loads that best fit their operational needs. See Myers [0002-0003].  

		The combination of Eisenson in view of Kroswek further in view of Myers substantially discloses the claimed invention; however, the combination fails to explicitly disclose “knowledge graph”, and “the knowledge graph organizing and integrating data according to an ontology and applying a reasoner to derive new knowledge; adapting messages received over a computer communications network from each of the inventory holding clients and the transporter clients to the knowledge graph through the information sharing interface of the supply chain information sharing system”. However, Brannigan teaches “knowledge graph”, and “the knowledge graph organizing and integrating data according to an ontology and applying a reasoner to derive new knowledge; adapting messages received over a computer communications network from each of the inventory holding clients and the transporter clients to the knowledge graph through the information sharing interface of the supply chain information sharing system”. However, Brannigan teaches knowledge graph (Brannigan, [0129]; “the A/I module may be configured for generating a data structure, e.g., a knowledge graph, wherein the various data collected by the system, e.g., suppliers, retailers, products for sales, etc., are uploaded into the graph as a constellation of data points”) and the knowledge graph organizing and integrating data according to an ontology and applying a reasoner (Brannigan, [0152]; “[0152]; “inventory and purchased goods can be monitored and tracked throughout the system”) to derive new knowledge (Brannigan, [0122]; “Once collected, the data may then be structured into a table or graph, or other relational infrastructure, such as a hash table or data tree or knowledge graph, which may then be used to identify correlations and/or relationships between the data, e.g., the producers, retailers, products, consumers, and/or deliverers of the system, such as with respect to the consuming needs of society”).
		adapting messages received over a computer communications network (Brannigan, [0127]; “communication platform that is adaptable so as to provide for real-time producing and/or consuming needs that is constantly kept up to date”) from each of the inventory holding clients and the transporter clients (Brannigan, [0127]; “the platform may include one or more, e.g., a plurality, of client application programs, e.g., running on one or more client apparatuses, such as a client computer and/or mobile device”) to the knowledge graph through the information sharing interface (Brannigan, [0127]; “communication platform”) of the supply chain information sharing system (Brannigan,[0127]; “e.g., a knowledge graph, through which data may be correlated, relationships determined or inferred, and future behaviors, e.g., consumption, may be predicted”. [0135]; “he or she messages or otherwise interacts with through the system platform … These data points may then be employed as branches or nodes within a data structure, which data structure may take any suitable form, such as a data tree and/or a knowledge graph”);
		Eisenson teaches a system by which a central hub and transport means, listing means, matching engine, and operating method will capture overstock and understock information from participating retailer or distributor nodes and create congruent matches, with subsequent shipments of one to the other to improve the inventory of both nodes. See Eisenson abstract.
		Brannigan teaches an online marketplace for the selling and delivering of items for sale, see abstract, utilizing a knowledge graphs to determine relationships between the first and second users may be determined through use of one of more data structures, e.g., knowledge graphs, see [0150], to track inventory of goods, see [0152].
		To provide the system of Eisenson with A/I by using a knowledge graphs would have been obvious to one of ordinary skill in the art at the time of filing, in view of the teachings of Brannigan, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (AI using knowledge graphs and adapting messages) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of filing, i.e., one skilled in the art would have recognized that relationship determination (overstock, understock nodes) used in Eisenson to reduce the amount of time required to create and maintain a system that can track and allocate inventory as well as handle the logistics of delivering their products and increase the time that available to growing the small-batch business outside of its local market. See Brannigan [0005].

	Regarding claims 8, 2 and 14. The combination of Eisenson in view of Kroswek further in view of Myers furthermore in view of Brannigan disclose the system of claim 7, wherein the program instructions further perform: 
	loading a table of override rules; evaluating the override rules in respect to data characterizing at least one of the one of the inventory holding clients, the another of the inventory holding clients and the one of the transporter clients and at least one of the overstock, understock and (Eisenson, Fig. 1-3; “matching engine”. Eisenson, [0005]; “United States Patent Application No. 2006/0195563 by Christopher Chapin, et al”. Chapin, Fig. 1, [0048]; “an inventory management means 110 made up of an inventory database 104 and a comparison means 106. Eisenson incorporates Chapin that teaches in [0066]; “the comparison means 106 comprises a software module wherein the software module is an interface between the inventory database 104 and an at least two nodes 102”. Eisenson incorporates Chapin that teaches in [0067]; “The software module can, … determine the inventory levels from the inventory database of node 12 and 14 by retrieving … inventory database … The inventory levels can be … overstock inventory, understock inventory … and a comparison analysis wherein a predetermined threshold is compared to the current inventory value”); and, 
	overriding the directing of the identified one of the transport clients to transport the specified item responsive to the evaluation (Eisenson, [0060]; “FIG. 2 depicts the result of a successful match by the matching engine 7, which generates a coded shipping label 8 at the site of the node with the overstock condition 2, all monitored and managed by the transaction engine 13”).  
	Eisenson substantially discloses the claimed invention; however, Eisenson fails to explicitly disclose the “excess capacity conditions”. However, Kroswek teaches: excess capacity conditions (Kroswek, Fig. 3; “generate configuration and logistic plan 330” [Wingdings font/0xE0] “determine transporter 340”. [0064]; “steps 320 and 330 as further described below can involve accessing the system data store for the stored order” [0074]; “at step 340, a transporter is determined … multiple transporters can be determined. This determination can occur in a variety of ways and depend upon a variety of criteria”.  Fig. 4; “shipment allocation 440”. [0072]; “In step 440 … the allocation of the order into shipments involves comparing the capacity requirements of the order as defined in the containerization plan with capacity information for a selected cargo space (e.g., particular trailer, cargo bay of plane or ship, boxcar, etc.). Some such embodiments include a cargo space selection process; such a process could base selection on a number of criteria including … cargo space availability … cargo space capacity … and/or combinations thereof”).

	Therefore, it would have been obvious to one of ordinary skill in stock level management art at the time of filing to modify Eisenson to include excess capacity conditions, as taught by Kroswek, where this would be performed in order to insure shipping continuity which will decrease the additional time in the chain of events, also reduce the uncertainty regarding arrival, quantity and quality of a shipment and support the material flow as all of participating parties within the system have the required information such as the shipped quantity and tracking information. See Kroswek [0011].    

	Regarding claims 10, 4, 16.  Claims 10, 4, 16 have been analyzed and are rejected for the same rationale used to reject claims 7-8. Claims 10, 4, 16 limitations do not teach or define any new limitations beyond claims 7-8; therefore, claims 10, 4, 16 are rejected under the same rationale.

	Regarding claims 12, 6 and 18. The combination disclose the system of claim 7, wherein an indication of an understock condition of the specified item is received from multiple different clients, and only one of the clients with the understock condition is selected to receive the overstocked items according to a closest geographic proximity of the one of the clients with the understock condition to the client with the overstock condition (Eisenson, Fig. 1-3; “matching engine”. Eisenson, [0005]; “United States Patent Application No. 2006/0195563 by Christopher Chapin, et al”. Chapin, Fig. 3; “determine buyer and seller 320”. Eisenson incorporates Chapin that teaches in [0064-006]; “steps 320 and 330 as further described below can involve accessing the system data store for the stored order, or portions thereof … determination … can include … distance constraints”).
	
	Regarding claims 9, 3 and 15. The combination disclose the system of claim 7, wherein multiple ones of the transporter clients indicating excess capacity sufficient to bear transport of the specified item in a quantity indicated by the understock condition are identified (See claim 7 rejection supra), and only one of the identified transporter clients selected based upon an assigned priority value (Eisenson incorporates Chapin that teaches in [0073]; “optimizing mode of shipment”. Eisenson incorporates Chapin, Fig. 3; “generate configuration and logistic plan 330” [Wingdings font/0xE0] “determine transporter 340”. Fig. 4; “shipment allocation 40” [Wingdings font/0xE0] “route plan450”, Eisenson incorporates Chapin that teaches in [0069-0075]; “FIG. 4 is a flow chart depicting the steps in an exemplary process for generating a product shipment configuration and a logistics plan … such a process could base selection on a number of criteria including … optimizing mode of shipment, cost of transport, speed of shipment and/or combinations thereof … the determination of transporter can be based … the generated logistics plan”).

Regarding claims 11, 5 and 17.  Claim 11, 5 and 17 have been analyzed and are rejected for the same rationale used to reject claims 7 and 9. Claims 11, 5 and 17 limitations do not teach or define any new limitations beyond claims 7 and 9; therefore, claims 11, 5 and 17 are rejected under the same rationale.

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687             

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687